—The commissioner of the department of water supply, gas and electricity was justified in relying upon the certification made by the municipal civil service commission, to treat as qualified to do the work they have been doing since December 81, 1914, the inspectors he retained in the service. It was lawful to suspend the inspectors he did suspend, including the relator. It is too late to attack the certification made from a list of eligibles promulgated as the result of a competitive examination held in 1903 or a classification made in 1907. No writ may issue against the municipal civil service commission directing it to place the position of inspector of pipe making in the present classification, no demand so to do having been made upon the commission by the relator. Had a demand been made, it would now be useless to direct that the position formerly field by the relator be included in the classification now existing, as the time within which pn appointment could be made from a preferred list has expired and no appointment was made from it to a position in the classification within the prescribed period. Order affirmed, without costs. Jenks, P. J., Thomas, Stapleton and Mills, JJ., concurred; Carr, J., not voting.